Title: To Alexander Hamilton from James McHenry, 1 March 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 1 March 1800.
          
          Inclosed is an appointment of additional Surgeon’s mate for Walter Hunnewell who was recommended in your letter of the 19. February Ultimo. A regular appointment for Oliver Hubbard as Surgeon’s Mate to the Second regiment of Artillerists and Engineers cannot be made at this Juncture—
          I am Sir with great respect Your obedt. servant
          
            James McHenry
          
          Major General Hamilton
        